Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the present application. Claims 1-3, 8-10, and 15-17 are newly amended.

Response to Arguments
Arguments regarding Specification objection (page 9):
	Objection withdrawn in view of amendments.
Arguments regarding §112(b) claim rejections (page 9):
Rejections withdrawn in view of amendments.
Arguments regarding §102 claim rejections (pages 10-12):
 	Per applicant’s argument that Martin does not disclose a system that operates to “determine a first risk value at a first time before the expiry time based on the threat event” (page 11):
	The examiner thanks the applicant for the response, and respectfully disagrees. Martin recites “For example, a risk prediction for traffic accident emergencies (defined emergency) in county A (defined geographic area) during the time period of 12 PM-9 PM on a non-holiday weekday (defined time period) may be about 24 emergency requests (risk prediction). A risk prediction is calculated using a prediction model generated by an algorithm… In some embodiments, a prediction model is a formula comprising parameters that determine the likelihood of a defined emergency” (paragraph 0088). The examiner views Martin’s disclosed time period as equivalent to a first time before the expiry of the event (i.e., the end of the time period), and a likelihood of a defined emergency occurring as equivalent to a first risk value at a first time period based on the threat event (i.e., defined emergency). Thus, Martin discloses each and every aspect of 
	Per the applicant’s argument that Martin does not disclose a system that "configure a decay model based on the expiry time, the decay model decaying the first risk value at the first time to a second value at the expiry time" and "decay the first risk value of the threat event using the configured decay model." (page 11):
	The examiner thanks the applicant for their response. Applicant’s arguments have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180053401 A1 to Martin et al (hereinafter Martin) in view of U.S. Pub. No. US 20140046863A1 to Gifford et al (hereinafter Gifford).

As per claim 1, Martin teaches A building management system comprising: one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to ([0017] “In another aspect, disclosed herein are emergency prediction systems (EPS) comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the at least one processor to create an application comprising…”):
receive threat events indicating a potential threat to at least one of buildings, building equipment, people, or spaces within a building, each threat event comprising a threat category from among a plurality of threat categories ([0012] “In another aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data for a plurality of emergencies…” [0136] “Emergency data refers to information about emergencies that have occurred or are on-going and optionally includes the type of emergency (such as medical, fire, police or car crashes), the location of the emergency (e.g., GPS coordinates, altitude, etc.), the time of the emergency (e.g., date and time), or any combination thereof…” [0137] “In some embodiments, the emergency type is selected from vehicle/traffic emergency, fire emergency, police emergency, medical emergency, or any combination thereof… In some embodiments, a fire emergency type is a home fire, building fire…” Examiner Note: The examiner sees Martin’s receipt of emergency data as equivalent to receipt of a threat event, wherein the emergency type is equivalent to a threat category, and a multitude of emergencies are potential threats to both buildings and people (fire emergency, medical emergency).);
for one or more of the threat events: assign, using an expiry time prediction model, an expiry time to the threat event based at least in part on the threat category of the threat event, the expiry time prediction model trained using a set of historical threat events, each historical threat event in the set of historical threat events comprising ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising… c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time :
at least one of the plurality of threat categories ([0207] “As shown in Table 3, in some embodiments, the call nature probabilities (p_fire, p_police, p_med) are the output of the multiclass classifier. The class with the highest probability is assigned to p_nature. Here, p_highpri is the output of a classifier that determines the probability that the call is a high priority level and p_resp is the output of a regressor or regression module 336 that provides the estimated response time in minutes. In some embodiments, the emergency type comprises a category of emergency such as fire, medical, police, or fire. In some embodiments, the emergency type comprises one or more probabilities that a call or communication relates to one or more emergency types such as shown in Table 3.” [0240] “In some embodiments, emergency predictions are generated and stored for each ; and
at least one of: an expiry time for the historical threat event; or a start time and an end time indicating the expiry time for the historical threat event ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period… In some embodiments, generating the spatiotemporal emergency prediction comprises making and aggregating predictions corresponding to subsets of the defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week…In some embodiments, the at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, ; 
determine a first risk value at a first time before the expiry time based on the threat event ([0088] “For example, a risk prediction for traffic accident emergencies (defined emergency) in county A (defined geographic area) during the time period of 12 PM-9 PM on a non-holiday weekday (defined time period) may be about 24 emergency requests (risk prediction). A risk prediction is calculated using a prediction model generated by an algorithm… In some embodiments, a prediction model is a formula comprising parameters that determine the likelihood of a defined emergency” Examiner Note: The likelihood of an emergency is seen as equivalent to a first risk value, a defined emergency is seen as equivalent to a threat event, the end of the defined time period for that emergency prediction is seen as equivalent to the expiry time of that event, and the defined time period is seen as equivalent to a first time.). 

Martin teaches an expiry time and a second risk value at the expiry time, but does not explicitly teach configure a decay model based on the expiry time, the decay model decaying the first risk value at the first time to a second value at the expiry time; and decay the first risk value of the threat event using the configured decay model.

configure a decay model based on the expiry time, the decay model decaying the first risk value at the first time to a second value at the expiry time ([0034] “Severity risk decay, as shown in a factor box 304, can be applied to decrease a risk score as a function of time, if applicable. For example, the risk of a terrorist attack could be very high leading up to the anniversary of September 11th, and be lower in the days and weeks after the anniversary.” [0039] “The temporal influence, as shown in a factor box 332, of the special event is determined. For example, the gathering time, begin time and end time, and dispersal time of the parade are looked up or estimated. Temporal decay, as shown in a factor box 334, can be applied. Temporal decay represents a memory factor of the system, and is employed to model how long the system “remembers” a situation. For example, a crowd begins gathering before a parade, reaches peak attendance during the parade and takes a while to disperse after the parade. As another example, there may be violent protest for a time after a politician speech, or a concern about terrorist attack for a time span after a video is shown on the Internet. Risk is adjusted, e.g., on a daily basis or to some other timetable, to account for temporal decay of the risk based on these factors.” Examiner Note: Martin teaches a reduction of a risk at the expiry time of a special event (e.g., to no risk), but does not explicitly disclose configuring a decay model based on the expiry time of the event. Gifford teaches a risk model configured to decay, by a variable amount, the risk of an event based on a time factor related to the event (e.g., decaying the risk from a peak value at the anniversary of 911, to a lower value afterwards). When Gifford is applied to Martin, the resulting system would configure a decay model to gradually decay the risk at a first time to a second risk at the expiration time.); and 
decay the first risk value of the threat event using the configured decay model ([0034] “Severity risk decay, as shown in a factor box 304, can be applied to decrease a risk score as a function of time, if applicable. For example, the risk of a terrorist attack could be very high leading up to the anniversary of September 11th, and be lower in the days and weeks after the anniversary.” .

Martin and Gifford are analogous art because they are both directed towards machine learning based threat analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk decay model. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of predicted emergency risk, which can be accomplished through time-based risk adjustment (Martin [0034], “Severity risk decay, as shown in a factor box 304, can be applied to decrease a risk score as a 

As per claim 2, Martin teaches The building management system of Claim 1, wherein the instructions cause the one or more processors to process the received threat events into a set of standardized threat event objects each comprising a particular threat category from among the plurality of threat categories, wherein the instructions cause the one or more processors to apply expiry times to the standardized threat event objects ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block .

As per claim 3, Martin teaches The building management system of Claim 1, wherein the instructions cause the one or more processors to group a set of the threat events together by determining a correlation between the start times of the threat events, the plurality of threat categories of the threat events, and locations associated with the threat events ([0003] “The number of emergency communications with public safety answering points, emergency dispatch centers, emergency management systems, and other such emergency response resources is subject to various factors that affect the type and frequency of such requests. Influential factors can include environmental conditions such as weather events (e.g., snow, rain, freezing temperatures, .

As per claim 4, Martin teaches The building management system of Claim 1, wherein the instructions cause the one or more processors to generate a classifier for the expiry time prediction model using the set of historical threat events and assign the expiry time to each of the threat events using the classifier ([0011] “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period.” [0017] “In some embodiments, the emergency time is a time when an emergency communication is initiated or received or a duration of the emergency communication. In some embodiments, the defined time period comprises a time block. In further embodiments, the time block is at least about 1 hour. In further embodiments, the time block is at least about 1 day. In further embodiments, the time block is at least about 1 week… In some embodiments, the at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, augmented call data, or any combination thereof. In some embodiments, the at least one prediction model is assessed for prediction accuracy. In further embodiments, prediction accuracy is determined by comparing at least one historical spatiotemporal emergency prediction to an actual number of emergency .

Claim 8 is a method claim corresponding to system claim 1. Claim 8 is rejected for the same reasons as claim 1.

Claim 9 is a method claim corresponding to system claim 2. Claim 9 is rejected for the same reasons as claim 2.

Claim 10 is a method claim corresponding to system claim 3. Claim 10 is rejected for the same reasons as claim 3.

Claim 11 is a method claim corresponding to system claim 4. Claim 11 is rejected for the same reasons as claim 4.

Claim 15 is a system claim corresponding to system claim 1. Claim 15 requires one or more computer-readable storage media communicably coupled to one or more processors and configured to store instructions; and the one or more processors configured to execute the instructions (Martin, [0017] “In another aspect, disclosed herein are emergency prediction systems (EPS) comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the at least 

Claim 16 is a system claim corresponding to system claim 2. Claim 16 is rejected for the same reasons as claim 2.

Claim 17 is a system claim corresponding to system claim 3. Claim 17 is rejected for the same reasons as claim 3.

Claim 18 is a system claim corresponding to system claim 4. Claim 18 is rejected for the same reasons as claim 4.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180053401 A1 to Martin et al (hereinafter Martin) in view of U.S. Pub. No. US 20140046863 A1 to Gifford et al (hereinafter Gifford), further in view of U.S. Pub. No. 9516053 B1 to Muddu et Tryfonas (hereinafter Muddu).

As per claim 5, Martin teaches The building management system of Claim 4, wherein the instructions cause the one or more processors to apply a plurality of labels to the historical threat events of the set of historical threat events ([0135] “Emergency data may comprise historical data or current data.” [0136] “Emergency data refers to information about emergencies that have occurred or are on-going and optionally includes the type of emergency (such as medical, fire, police or car crashes), the location of the emergency (e.g., GPS coordinates, altitude, .

Martin teaches the application of labels to historical data, but does not explicitly disclose labels applied to each historical threat event determined based on histogram analysis of the expiry time of the historical threat event.

Muddu teaches The building management system of Claim 4, wherein the instructions cause the one or more processors to apply a plurality of labels to the historical threat events of the set of historical threat events, the labels applied to each historical threat event determined based on histogram analysis of the expiry time of the historical threat event (Column 87, lines 33-55, “In order to do so, in some embodiments, after the PST model becomes ready, the predictions (of the occurrence of unusual events) inside each profiling window during a certain time length are collected, by sliding a profiling window through the certain time length. This time length is denoted as the baseline prediction profiling phase on FIG. 53. Then, a histogram can be made to record all the ratios that are observed. This histogram essentially records the usual R for a particular user. Specifically, the collecting of the predictions from each profiling window can be .

Martin, Gifford, and Muddu are analogous art because they are both directed towards machine learning based threat analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model and Muddu’s Histogram Analysis. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of predicted emergency times, which can be accomplished through histogram analysis (Muddu Column 87, lines 33-55).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180053401 A1 to Martin et al (hereinafter Martin) in view of U.S. Pub. No. US 20140046863A1 to Gifford et al (hereinafter Gifford), further in view of U.S. Pub. No. 9516053 B1 to Muddu et Tryfonas (hereinafter Muddu), further in view of U.S. Pub. No. 20190268644 A1 to Fradlis et al (hereinafter Fradlis).


As per claim 6, Martin in view of Muddu teaches The building management system of Claim 5.

Martin in view of Muddu does not explicitly disclose wherein the instructions cause the one or more processors to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times
Fradlis teaches The building management system of Claim 5, wherein the instructions cause the one or more processors to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary content slots included in the content stream over the past 30 minutes, 1 hour, 2 hours, 6 hours, 1 day, or 1 week.” [0035] “The method 300 can also include generating classes (step 303). The data processing system can determine the possible classes into which the secondary content slot can be classified. In some implementations, the classes are based on possible secondary content slot durations… In a case where the longest . 

Martin, Gifford, Muddu, and Fradlis are analogous art because they are directed towards machine learning predictors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model, Muddu’s Histogram Analysis, and Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).


As per claim 7, Martin in view of Muddu, further in view of Fradlis teaches The building management system of Claim 6.

Martin in view of Muddu, further in view of Fradlis thus far has not taught wherein the instructions cause the one or more processors to train the classifier using the labeled historical threat events.

The building management system of Claim 6, wherein the instructions cause the one or more processors to train the classifier using the labeled historical threat events ([0014] “In another aspect, disclosed herein are computer-implemented methods for predicting labels for an emergency communication data stream, the methods comprising: a) obtaining, by an emergency prediction system, unlabeled emergency data; b) obtaining, by the emergency prediction system, historical labeled emergency data originating from at least one emergency dispatch center; c) matching, by the emergency prediction system, at least a subset of the unlabeled emergency data with at least a subset of the historical labeled emergency data to generate matched emergency data; d) training, by the emergency prediction system, a prediction algorithm using the matched emergency data; and e) using, by the emergency prediction system, the prediction algorithm to predict labels for an incoming data stream of unlabeled emergency data. In some embodiments, the prediction algorithm is a multi-class classifier for predicting at least one of emergency type and emergency priority for unlabeled emergency communication data.” Examiner Note: Martin trains their prediction system using historical events.).

Claims 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180053401 A1 to Martin et al (hereinafter Martin) in view of U.S. Pub. No. 20190268644 A1 to Fradlis et al (hereinafter Fradlis).


As per claim 12, Martin teaches The method of Claim 11.

further comprising applying a plurality of labels to the historical threat events of the set of historical threat events, the labels applied to each historical threat event determined based on the expiry time of the historical threat event.

Fradlis teaches The method of Claim 11, further comprising applying a plurality of labels to the historical threat events of the set of historical threat events, the labels applied to each historical threat event determined based on the expiry time of the historical threat event ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary content slots included in the content stream over the past 30 minutes, 1 hour, 2 hours, 6 hours, 1 day, or 1 week.” [0035] “The method 300 can also include generating classes (step 303). The data processing system can determine the possible classes into which the secondary content slot can be classified. In some implementations, the classes are based on possible secondary content slot durations… In a case where the longest possible content slot is 900 seconds, class 1 can be 0-5 seconds, class 2 can be 5-10 seconds, . . . , class 180 can be 895-900 second.” Examiner Note: Martin’s emergency prediction system includes predictions of both start and end times of the emergency. Fradlis’ duration classification, when applied to Martin’s emergency prediction system, would result in Martin’s emergency predictions also labelling predicted emergencies based on anticipated duration and/or end time, and labelling historical emergencies based on actual duration and/or end time.). 

Martin, Gifford, and Fradlis are analogous art because they are directed towards machine learning predictors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model and Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).

As per claim 13, Martin in view of Fradlis discloses The method of Claim 12.

Martin in view of Fradlis thus far does not teach wherein applying the labels comprises separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times.

Fradlis teaches The method of Claim 12, wherein applying the labels comprises separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary . 

Martin, Gifford, and Fradlis are analogous art because they are directed towards machine learning predictors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model and Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).

As per claim 14, Martin in view of Fradlis discloses The method of Claim 13.

Martin in view of Fradlis thus far does not teach wherein the method further comprises training the classifier using the labeled historical threat events.

Martin teaches The method of Claim 13, wherein the method further comprises training the classifier using the labeled historical threat events ([0014] “In another aspect, disclosed herein are computer-implemented methods for predicting labels for an emergency communication data stream, the methods comprising: a) obtaining, by an emergency prediction system, unlabeled emergency data; b) obtaining, by the emergency prediction system, historical labeled emergency data originating from at least one emergency dispatch center; c) matching, by the emergency prediction system, at least a subset of the unlabeled emergency data with at least a subset of the historical labeled emergency data to generate matched emergency data; d) training, by the emergency prediction system, a prediction algorithm using the matched emergency data; and e) using, by the emergency prediction system, the prediction algorithm to predict labels for an incoming data stream of unlabeled emergency data. In some embodiments, the prediction algorithm is a multi-class classifier for predicting at least one of emergency type and emergency priority for unlabeled emergency communication data.” Examiner Note: Martin trains their prediction system using historical events.).

Claim 19 is a system claim corresponding to method claim 12. Claim 19 is rejected for the same reasons as claim 12.

As per claim 20, Martin in view of Fradlis discloses The building management system of Claim 19.

Martin in view of Fradlis thus far does not teach wherein the one or more processors are configured to execute the instructions to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times, wherein the one or more processors are configured to execute the instructions to train the classifier using the labeled historical threat events.

Fradlis teaches The building management system of Claim 19, wherein the one or more processors are configured to execute the instructions to apply the labels by separating the historical threat events into a plurality of classes, each class of the plurality of classes defined by a range of expiry times, wherein the one or more processors are configured to execute the instructions to train the classifier using the labeled historical threat events ([0034] “The method can also include receiving an array of past secondary content slot durations (step 302). The array can be retrieved by the data processing system. The data processing system can maintain a database of the durations of prior secondary content slots. The array can include prior content slot durations of the currently streamed content item... The array can include durations of the last five secondary content slots, or a larger or fewer number of content slots. The array can include between the duration of the last 5 and 20, 5 and 15, or 5 and 10 secondary content slots. The array can include the duration of the secondary content slots included in the content stream over the past 30 minutes, 1 hour, 2 hours, 6 hours, 1 day, or 1 week.” [0035] “The method 300 can also include generating classes (step 303). The data processing system can determine the possible classes into which the secondary content slot can be classified. In some implementations, the classes are based on possible secondary content slot durations… In a case where the longest possible content slot is 900 seconds, class 1 can be 0-5 seconds, class 2 can be 5-10 seconds, . . . , class 180 can be 895-900 second.” Examiner Note: Martin’s emergency prediction system includes predictions of both start and end times of the emergency. Fradlis’ duration classification, when applied to Martin’s emergency prediction system, would result in Martin’s emergency predictions also classifying . 

Martin, Gifford, and Fradlis are analogous art because they are directed towards machine learning predictors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin’s emergency prediction system with Gifford’s risk model and Fradlin’s duration based classification. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by grouping and classifying predictions based on duration (Fradlis [0034-0035]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140280231 A1 to Pachuri et al. US US 20120072039 A1 Anderson et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.G.S./Examiner, Art Unit 2126            
                                                                                                                                                                                            /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145